DETAILED ACTION
This is the first Office action on the merits based on the 16/493,015 application filed on 09/11/2019 and applicant’s preliminary amendments filed 09/11/2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s preliminary amendments filed 09/11/2019, claims 2, 3, 6, 9, 14, 16, 19-21, 24-28, and 33 were cancelled, claims 1, 4, 5, 7, 8, 10-13, 15, 18, 22, 23, 29, 30, and 32 were amended, and new claims 34 and 35 were added.  Claims 1, 4, 5, 7, 8, 10-13, 15, 17, 18, 22, 23, 29-32, 34, and 35 as filed on 09/11/2019, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 11, 18, 23, 29, and 35 are objected to because of the following informalities:
In claim 1, line 10, “movement of at least one of the first platform or the second platform” should be --- the movement of at least one of the first platform or the second platform ---.
In claim 1, line 18, “furthere” should be --- further ---.

In claim 11, line 2, “C-shape” should be --- C-shaped ---.
In claim 18, line 3, “movement of the first platform and the second platform” should be --- the movement of the first platform and the second platform ---.
In claim 18, lines 5-6, “the first and second rotational axis” should be --- the first and second rotational axes ---.
In claim 23, line 10, “movement of at least one of the first platform or the second platform” should be --- the movement of at least one of the first platform or the second platform ---.
In claim 29, line 2, “rear end of the base” should be --- a rear end of the base ---.
In claim 29, line 9, “movement of the first platform and the second platform” should be --- the movement of the first platform and the second platform ---.
In claim 29, lines 11-12, “movement of at least one of the first platform or the second platform, wherein the base includes a cutout at a rear end of the base,” should be --- the movement of at least one of the first platform or the second platform, ---.
In claim 29, line 16, “movement of the first platform or the second platform” should be --- the movement of the first platform or the second platform ---.
In claim 29, line 18, “the first or second platform” should be --- the first platform or second platform ---.
In claim 35, lines 3-4, “movement of the first platform or the second platform” should be --- the movement of the first platform or the second platform ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, lines 1-2, the limitation “a secondary linear glide is attached to each of the first and second platforms” renders the claim indefinite because it is unclear whether or not applicant intended to claim that the linear glide in the limitation is secondary to a previously unclaimed primary linear glide.  Applicant is suggested to amend the limitation to --- a linear glide is attached to each of the first and second platforms ---.
Claim 13, which depends directly from claim 23, recites the limitation “the outer roller wheels” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend claim 13 such that it depends directly from claim 34 instead of directly from claim 23.
Claim 31, which depends from claim 29, recites the limitation “wherein each attachment bracket of the first and second platforms for coupling with the flexible member is offset forward of a midpoint of each of the first and second platforms” in lines and the limitation to --- wherein the first and second attachment brackets of the first and second platforms, respectively, for coupling with the flexible member are respectively offset forward of a midpoint of the first and second platforms ---.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 34, 35, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailar (US 2016/0325137).
Regarding claim 23, Bailar discloses an exercise device (the oscillating exerciser 10; Figures 1 and 69-72; Abstract) comprising:
a base (the base comprising the upper frame 100 together with the middle support 90 and the lower frame 80; refer to the annotated Figure 69, see below);
a first platform (the left foot platform 60; Figures 1, 69, and 72) configured to move between a forward position and a rearward position along a first path relative to the base (“[t]he foot platforms 60 are free to move forward and backward” on separate 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

a second platform (the right foot platform 60; Figures 1, 69, and 72) configured to move between the forward position and the rearward position along a second path relative to the base (“[t]he foot platforms 60 are free to move forward and backward” on separate paths relative to the base comprising the upper frame 100 together with the middle support 90 and the lower frame 80; paragraph 0386; Figures 1 and 72; refer to the annotated Figure 69, see above);

a resistance mechanism (the rotary eddy current damper hubs 271 together with the plurality of magnets 274 and the conductive surfaces 277; Figures 69-71; paragraphs 0374-0375 and 0430-0431) coupled with the flexible member (via the rotary eddy current damper axles 273, the rotary eddy current damper hub splines 272, and the drive pulleys 262; Figures 69 and 70; paragraphs 0373-0374 and 0430) and configured to resist movement of at least one of the first platform or the second platform (the rotary eddy current damper hubs 271 together with the plurality of magnets 274 and the conductive surfaces 277 induce a temporary magnetic field that causes a drag on the foot platforms 60 as the foot platforms 60 move back and forth; paragraph 0430),
wherein the base includes an upper panel (the upper frame 100; refer to the annotated Figure 69, see above) and a lower panel (the middle support 90; refer to the annotated Figure 69, see above), and
wherein the upper panel includes a first outer rail (the upper frame 100 is capable of having on its underside a first outer retaining ridge 150, as illustrated in Figure 32, and as described in paragraphs 0343 and 0403), a second outer rail (the upper frame 100 is capable of having on its underside a second outer retaining ridge 150, as illustrated in Figure 32, and as described in paragraphs 0343 and 0403), a first inner upper rail (the upper frame 100 is capable of having on its underside a first inner retaining ridge 150, as illustrated in Figure 32, and as described in paragraphs 0343 and 0403) and a second inner upper rail (the upper frame 100 is capable of having on 
Regarding claim 34, Bailar further discloses wherein inner (the inner rollers 120; Figures 27 and 31; paragraphs 0343 and 0403) and outer roller wheels (the outer rollers 121; Figures 27 and 31; paragraphs 0343 and 0403) are mounted under the first platform and the second platform (In the broadest reasonable interpretation, the inner rollers 120 and the outer rollers 121 are mounted under the uppermost edge surface of the foot platforms 60, as illustrated in Figures 27 and 31.), and are configured for pairing with the inner upper and lower rails and the outer rails (paragraphs 0343 and 0403).
Regarding claim 35, Bailar further discloses wherein the resistance mechanism includes a disc (the rotary eddy current damper hubs 271; Figures 69-71) positioned parallel to a plane of the base (the rotary eddy current damper hubs 271 are positioned generally parallel to a plane of the base comprising the upper frame 100 together with the middle support 90 and the lower frame 80; refer to the annotated Figure 69, see above; paragraph 0430), and wherein the flexible member is configured to allow the disc to rotate reciprocally in response to movement of the first platform or the second platform (paragraph 0430).

In an alternative interpretation, regarding claim 23, Bailar discloses an exercise device (the oscillating exerciser 10; Figures 1-3 and 69-72; Abstract) comprising:
a base (the base comprising the upper frame 100 together with the middle support 90 and the lower frame 80; Figures 1-3, 12, and 13; refer to the annotated Figure 69, see above);
the first and second platforms, the flexible member, and the resistance mechanism, as above (refer to the 35 U.S.C. § 102 rejection of claim 23, see above);
wherein the base includes an upper panel (the upper frame 100; Figures 2 and 13; refer to the annotated Figure 69, see above) and a lower panel (the middle support 90; Figures 2, 3, and 12; refer to the annotated Figure 69, see above), and
wherein the upper panel includes a first outer rail (a first of the outer vertical bearing surfaces 102; Figures 2, 13, and 69; paragraph 0114), a second outer rail (a second of the outer vertical bearing surfaces 102; Figures 2, 13, and 69; paragraph 0114), a first inner upper rail (a first of the inner vertical bearing surfaces 101; Figures 2, 13, and 69; paragraph 0114) and a second inner upper rail (a second of the inner vertical bearing surfaces 101; Figures 2, 13, and 69; paragraph 0114), and the lower panel includes a first inner lower rail (a first of the middle support horizontal bearing surfaces 91; Figures 2, 3, 12, and 69; paragraphs 0114-0115) and a second inner lower rail (a second of the middle support horizontal bearing surfaces 91; Figures 2, 3, 12, and 69; paragraphs 0114-0115).
In the alternative interpretation, regarding claim 12, Bailar further discloses wherein each of the outer rails is a flat shape (Figures 2 and 13).
In the alternative interpretation, regarding claim 13, Bailar further discloses wherein a secondary linear glide (the outer guide bearings 74; Figures 2 and 3; paragraph 0335) is attached to each of the first and second platforms (Figures 2 and 3; paragraph 0335) and respectively engaged with the first and second outer rails (paragraph 0335) to prevent the outer roller wheels (the outer support bearings 72; Figures 2 and 3; paragraph 0334) from lifting off (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since Bailar’s structure as disclosed above is capable of performing the intended use, then it meets the claim.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bailar (US 2016/0325137) in view of Metcalf (US 5,338,273).
Regarding claim 11, Bailar discloses the invention as substantially claimed, see above, and further teaches wherein each of the inner upper and lower rails is triangular 
However, Bailar fails to disclose: wherein each of the inner upper and lower rails is C-shape and is configured to prevent lateral movement of the first and second platforms.
Metcalf teaches an analogous exercise device (the ski exercise device 10; Figure 1) wherein each of inner upper and lower rails (refer to the annotated Figure 5, see below) is C-shaped (refer to the annotated Figure 5, see below) and is configured to prevent lateral movement of first and second platforms (As illustrated in the annotated Figure 5, see below, the foot trolleys 16A, 16B are capable of being prevented from lateral movement because of the engagement of the rollers 24 of the foot trolleys 16A, 16B with the C-shape of the inner upper and lower rails.).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each of the inner upper and lower rails and corresponding roller wheels of Bailar’s invention such that the inner upper and lower rails are C-shaped and correspondingly engage the roller wheels, as taught by Metcalf, since it appears that the invention would perform equally well with the C-shaped inner upper and lower rails and corresponding engagement with the roller wheels to “maintain the alignment of the foot platforms in opposition to crosswise forces” (Bailar: paragraph 0403).

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bailar (US 2016/0325137) in view of Andre (US 7,648,447).
Regarding claim 29, Bailar discloses an exercise device (the oscillating exerciser 10; Figures 1 and 69-72; Abstract) comprising:
a base (the base comprising the upper frame 100 together with the middle support 90 and the lower frame 80; refer to the annotated Figure 69, see above);
a first platform (the left foot platform 60; Figures 1, 69, and 72) configured to move between a forward position and a rearward position along a first path relative to the base (“[t]he foot platforms 60 are free to move forward and backward” on separate paths relative to the base comprising the upper frame 100 together with the middle support 90 and the lower frame 80; paragraph 0386; Figures 1 and 72; refer to the annotated Figure 69, see above);
a second platform (the right foot platform 60; Figures 1, 69, and 72) configured to move between the forward position and the rearward position along a second path relative to the base (“[t]he foot platforms 60 are free to move forward and backward” on 
a flexible member (the drive cords 264; Figures 69 and 72; paragraphs 0373-0374) substantially placed between the first platform and the second platform (Figures 69 and 72), and configured for moving about a first rotational axis (the front rotary eddy current damper axle 273; Figures 69 and 72; paragraphs 0373-0374 and 0430) and a second rotational axis (the rear rotary eddy current damper axle 273; Figures 69 and 72; paragraphs 0373-0374 and 0430) to couple with movement of the first platform and the second platform (Figures 69 and 72; paragraphs 0373-0374 and 0430); and
a resistance mechanism (the rotary eddy current damper hubs 271 together with the plurality of magnets 274 and the conductive surfaces 277; Figures 69-71; paragraphs 0374-0375 and 0430-0431) coupled with the flexible member (via the rotary eddy current damper axles 273, the rotary eddy current damper hub splines 272, and the drive pulleys 262; Figures 69 and 70; paragraphs 0373-0374 and 0430) and configured to resist movement of at least one of the first platform or the second platform (the rotary eddy current damper hubs 271 together with the plurality of magnets 274 and the conductive surfaces 277 induce a temporary magnetic field that causes a drag on the foot platforms 60 as the foot platforms 60 move back and forth; paragraph 0430),
wherein the resistance mechanism includes a disc (the rotary eddy current damper hubs 271; Figures 69-71) positioned generally parallel to a plane of the base (the rotary eddy current damper hubs 271 are positioned generally parallel to a plane of 
wherein the flexible member is configured to allow the disc to rotate reciprocally in response to movement of the first platform or the second platform (paragraph 0430).
However, Bailar fails to disclose: a cutout at rear end of the base; and wherein an end of the cutout is forwardly located from a rearmost position of the first or second platform.
Andre teaches an analogous exercise device (the leg exercise device 220 including the leg exercise mechanism 230 and the rigid connection mechanism 240; Figures 4 and 5; column 2, line 50, through column 3, line 31) having a cutout (the cutout between the combined base of the tracks 260 and through the flange 370 at the proximal end of the combined base of the tracks 260; Figures 4 and 5) at a rear end of a base (the proximal end of the combined base of the tracks 260 at the flange 370; Figures 4 and 5); and wherein an end of the cutout is forwardly located from a rearmost position of the first or second platform (an end of the cutout between the combined base of the tracks 260 and through the flange 370 at the proximal end of the combined base of the tracks 260 is forwardly located from a rearmost position of the foot platforms 320; Figures 4 and 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify a rear end of the base of Bailar’s invention to include a cutout, wherein an end of the cutout is forwardly located from a rearmost position of the first or second platform, as taught by Andre, in order to enable a portion of a chair leg to be positioned between the first and second platforms 
Regarding claim 30, Bailar in view of Andre teaches the invention as substantially claimed, see above, and further teaches wherein the cutout of the base is located at a generally centered location of the base (Andre: the cutout of the combined base of the tracks 260 is located at a generally centered location of the combined base of the tracks 260; Figures 4 and 5) and substantially positioned between the first platform and the second platform (Andre: the cutout of the combined base of the tracks 260 is substantially positioned between the foot platforms 320; Figures 4 and 5).
Regarding claim 31, Bailar further discloses wherein each attachment bracket of the first and second platforms (the drive cord notches 69 of each foot platform 60; Figures 69 and 72; paragraph 0375) for coupling with the flexible member (Figure 72; paragraph 0375) is offset forward of a midpoint of each of the first and second platforms (the drive cord notches 69 of each foot platform 60 are offset forward of a midpoint of each foot platform 60; Figures 69 and 72).
Regarding claim 32, Bailar in view of Andre teaches the invention as substantially claimed, see above, and further teaches wherein the cutout of the base includes a generally vertical wall around the cutout (Andre: the cutout of the combined base of the tracks 260 includes the flange 270 which is a generally vertical wall around the cutout; Figures 4 and 5).

Allowable Subject Matter
Claims 1, 4, 5, 7, 8, 10, 15, 17, 18, and 22 are allowed over the prior art.

The prior art of record (Bailar – US 2016/0325137 in view of Lo – US 7,785,236) fails to teach or render obvious an exercise device in combination with all of the elements and structural and functional relationships as claimed and further including:
an adjuster coupled with the magnet and configured to move generally parallel to the first path for providing variable resistance to movement of the first platform or the second platform (claim 1).
The prior art of record is not considered equivalent to applicant’s invention because Lo’s linearly sliding magnetic unit (Lo: Figures 1, 8, and 9; Abstract) is incompatible with Bailar’s magnetic resistance unit (271, 274, 276, and 277; Figures 69-70; paragraphs 0430-0434).  Specifically, a first magnetic field from Lo’s linearly sliding magnetic unit would interfere with a second magnetic field from the circumferentially-placed magnets of Bailar’s magnetic resistance unit during use of Bailar’s exercise device modified in view of Lo.  In addition, in order for Bailar’s exercise device to be structured and correspondingly function as disclosed, Bailar’s magnetic resistance unit is incapable of being replaced with Lo’s linearly sliding magnetic unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784